 


110 HR 298 IH: Flexible Spending Accounts Growth and Opportunities Act of 2007
U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 298 
IN THE HOUSE OF REPRESENTATIVES 
 
January 5, 2007 
Mrs. McCarthy of New York introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow amounts in a health flexible spending arrangement that are unused during a plan year to be carried over to the next plan year. 
 
 
1.Short titleThis Act may be cited as the Flexible Spending Accounts Growth and Opportunities Act of 2007. 
2.Disposition of unused health benefits in cafeteria plans and flexible spending arrangements 
(a)In generalSection 125 of the Internal Revenue Code of 1986 (relating to cafeteria plans) is amended by redesignating subsections (h) and (i) as subsections (i) and (j), respectively, and by inserting after subsection (g) the following new subsection: 
 
(h)Contributions of certain unused health benefits 
(1)In generalFor purposes of this title, a plan or other arrangement shall not fail to be treated as a cafeteria plan solely because qualified benefits under such plan include a health flexible spending arrangement under which not more than $1,000 of unused health benefits may be carried forward to the succeeding plan year of such health flexible spending arrangement. 
(2)Health flexible spending arrangementFor purposes of this subsection, the term health flexible spending arrangement means a flexible spending arrangement (as defined in section 106(c)) that is a qualified benefit and only permits reimbursement for expenses for medical care (as defined in section 213(d)(1) (without regard to subparagraphs (C) and (D) thereof)). 
(3)Unused health benefitsFor purposes of this subsection, with respect to an employee, the term unused health benefits means the excess of— 
(A)the maximum amount of reimbursement allowable to the employee during a plan year under a health flexible spending arrangement, taking into account any election by the employee, over 
(B)the actual amount of reimbursement during such year under such arrangement.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to plan years ending after the date of the enactment of this Act. 
 
